Case 2:20-cv-02416-JAK-PLA Document 56 Filed 03/05/21 Page 1 of 2 Page ID #:625



    1   Jenner & Block LLP
        Andrew J. Thomas (SBN 159533)
    2   ajthomas@jenner.com
        Anna K. Lyons (SBN 324090)
    3   alyons@jenner.com
        Eric H. Lamm (SBN 324153)
    4   elamm@jenner.com
        633 West Fifth Street, Suite 3600
    5   Los Angeles, CA 90071
        Telephone: (213) 239-5100
    6   Facsimile: (213) 239-5199
    7    Attorneys for Plaintiff
         Warner Bros. Entertainment Inc.
    8
    9    Kesselman Brantly Stockinger LLP
         Amy Thomas Brantly (SBN 210893)         Berger Singerman LLP
   10    abrantly@kbslaw.com                     Heidi H Tandy (admitted pro hac vice)
         Kara D. McDonald (SBN 225540)           htandy@bergersingerman.com
   11    kmcdonald@kbslaw.com                    1450 Brickell Avenue, Suite 1900
         1230 Rosecrans Avenue, Suite 400        Miami, FL 33131
   12    Manhattan Beach, CA 90266               Telephone: (305) 755-9500
         Telephone: (310) 307-4555               Facsimile: (305) 714-4340
   13    Facsimile: (310) 307-4570
   14    Attorneys for all Defendants
   15
                              UNITED STATES DISTRICT COURT
   16
                            CENTRAL DISTRICT OF CALIFORNIA
   17
   18   WARNER BROS.                              Case No. 2:20-cv-02416-JAK-PLA
        ENTERTAINMENT INC., a
   19   Delaware corporation,                     The Honorable John A. Kronstadt
   20                  Plaintiff and Counter-     ORDER RE STIPULATED
                       Defendant,                 PROTECTIVE ORDER
   21             v.
   22   RANDOM TUESDAY, INC., a                   Action Filed:       March 13, 2020
        Connecticut corporation, dba
   23   HOGWARTS RUNNING CLUB,                    Counterclaim Filed: December 14, 2020
        CHILTON RUNNING CLUB, and
   24   POTTERHEAD RUNNING CLUB;
        BRIAN BIGGS, an individual; and
   25   DAWN BIGGS, an individual,
   26                  Defendants and Counter-
                       Claimants.
   27
   28
                                                  1
                          [PROPOSED] ORDER RE STIPULATED PROTECTIVE ORDER
        3006779
Case 2:20-cv-02416-JAK-PLA Document 56 Filed 03/05/21 Page 2 of 2 Page ID #:626



    1        Having considered the papers, and finding that good cause exists, the
    2 Parties’ Stipulated Protective Order is granted.
    3        IT IS SO ORDERED.
    4
    5 DATED: March 5, 2021
    6                                          HONORABLE PAUL L. ABRAMS
                                             UNITED STATES MAGISTRATE JUDGE
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               2
                             ORDER RE STIPULATED PROTECTIVE ORDER
